UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SEAN FLYNN,
                                                                 :
                                      Plaintiff,
                                                                 :    18-CV-2686 (VSB) (OTW)
                     -against-
                                                                 :
                                                                 :    REPORT & RECOMMENDATION
                                                                 :
                                                                 :
ANDREW M. SAUL, Commissioner
                                                                 :
of Social Security, 1
                        Defendant.                               :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         TO THE HONORABLE VERNON S. BRODERICK, United States District Judge,

    I.   Introduction

         Plaintiff brings this action pursuant to section 205(g) of the Social Security Act, 42 U.S.C.

§405(g), seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying his application for disability insurance benefits (“DIB”). Both parties

have filed competing Motions for Judgment on the Pleadings, briefed in a joint stipulation. (ECF

20). For the reasons set forth below, I recommend that Plaintiff’s Motion for Judgment on the

Pleadings be GRANTED, and that the Commissioner’s Motion for Judgment on the Pleadings be

DENIED, and that the case be remanded for further proceedings pursuant to 42 U.S.C. § 405(g).




1
 Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d), the
Court substitutes Andrew M. Saul for former Acting Commissioner Nancy A. Berryhill.
 II.   Statement of Facts

       A. Procedural Background

       Plaintiff filed for disability benefits on November 12, 2014, alleging a disability onset

date of May 20, 2001 for lumbar derangement and post-surgery right shoulder pain. (Tr. 172,

202). Plaintiff’s application was initially denied on December 23, 2014, and Plaintiff

subsequently requested a hearing before an Administrative Law Judge (“ALJ”). (Tr. 100-04,

112). ALJ Michael Stacchini held a hearing on December 13, 2016, at which both Plaintiff,

represented by counsel, and vocational expert Renee Jubrey provided testimony. (Tr. 27).

Following the hearing, ALJ Stacchini issued a decision on January 31, 2017, finding that Plaintiff

was not disabled under sections 216(i) and 223(d) of the Social Security Act as of the last date

insured, March 31, 2007. (Tr. 10-21).

       In a notice dated January 19, 2018, the Appeals Council informed Plaintiff that it denied

his request for review of ALJ Stacchini’s decision, rendering the Commissioner’s decision final.

(Tr. 1-3). Plaintiff then filed his complaint in this Court on March 26, 2018. (ECF 1).

       B. Social Background

       Plaintiff is a 58-year-old male who worked as a police officer with the New York Police

Department from 1982 through 2001. (Tr. 96, 203). Other than a short-term security job

around 2011, Plaintiff has not worked since 2001. (Tr. 38). After his alleged onset date in 2001,

Plaintiff was forced to cease his outdoor hobbies, e.g., skiing and fishing, and spent much of his

time at his ranch helping raise his four children. (Tr. 33-34, 39). Around 2005, Plaintiff’s wife

started working part-time. (Tr. 46). Plaintiff did not need to leave the house often because his

children’s schools were close to their house, and Plaintiff’s father-in-law, who helped watch the


                                                 2
children, lived less than a mile away. (Tr. 47). Plaintiff would drive to go shopping at local

supermarkets but avoided driving in crowded areas. (Tr. 48-49). Although Plaintiff’s children

primarily handled the chores, Plaintiff would help prepare breakfast and sandwiches for his

children. (Tr. 35).

        C. Medical Records Until Date of Last Insured

                 1. Dr. Andrew Turtel, M.D.

        Plaintiff underwent arthroscopic surgery in December 1998 as a result of injuries

sustained attempting to apprehend suspects. (Tr. 378-381). The orthopedic surgeon, Dr. Turtel,

diagnosed the injury as a right shoulder impingement 2 with acromioclavicular 3 joint arthritis

and a subscapularis 4 tear. (Tr. 378). At a follow-up visit on June 17, 1999, Dr. Turtel noted that

Plaintiff was “markedly improved” but still experienced some limitations in his motions. (Tr.

388). An October 15, 1999 MRI report prepared by Faculty Practice Radiology notified Dr. Turtel

that although there was no rotator cuff tear, there was a partial tear of the biceps, a “partial

tear at the musculo-tendinous junction of the supraspinatus,” 5 and a “subacute tear of the

anterior-inferior labrum.” (Tr. 434-35). After discussing the MRI results with Dr. Turtel, Plaintiff

requested an additional surgery to resolve the lingering pain caused by his subscapularis tear.




2
  Impingement refers to the displacement of something into a space that may collide with something else.
Dorland’s Illustrated Medical Dictionary, 923 (32d ed. 2012).
3
  Acromioclavicular refers to the acromion and clavicle, the bones over the shoulder joint forming the high point of
the shoulder. Dorland’s Illustrated Medical Dictionary, 20 (32d ed. 2012).
4
  Subscapularis refers to the area underneath the shoulder blade. Dorland’s Illustrated Medical Dictionary, 1673
(32d ed. 2012).
5
  The supraspinatus is one of the rotator cuff muscles, located above the scapular spine. Jeno, Susan and Gary
Schindler, Anatomy, Shoulder and Upper Limb, Arm Supraspinatus Muscle, available at
https://www.ncbi.nlm.nih.gov/books/NBK537202/ (last updated Jan. 4, 2019).

                                                         3
(Tr. 387). On August 23, 2000, Plaintiff underwent a second surgery in which Dr. Turtel removed

tissue fragments and particles in the biceps tendon. (Tr. 382).

        On February 8, 2001, Dr. Turtel noted that despite the passage of time since the two

surgeries, Plaintiff’s right shoulder was “still significantly disabled.” (Tr. 384). Plaintiff expressed

difficulty and “significant pain” in active abduction above the horizontal plane, a symptom that

Dr. Turtel opined would not diminish over time. Id. As a result, Dr. Turtel recommended that

this amounted to a permanent disability in regards to Plaintiff’s work as a police officer. Id.

                2. Occupational Therapist Sally Poole

        Plaintiff started working with Ms. Poole in November 2000 to rehabilitate his shoulder

post-surgery. (Tr. 393). Ms. Poole provided a one-page letter in February 2001 in which she

noted that Plaintiff’s rotator cuff muscles were “seriously damaged,” placing Plaintiff at risk of a

full tear of the muscle if he were to engage in sudden movements with his shoulder. Id.

Accordingly, Ms. Poole recommended that Plaintiff not return to the police force. Id.

                3. Dr. James Carr, M.D.

        Dr. Carr was Plaintiff’s treating physician until about 2004. (Tr. 40-42). Dr. Carr passed

away around 2004, which made it difficult for Plaintiff to subsequently recover any medical

records from his treatment with Dr. Carr. (Tr. 42). As a result, Plaintiff has no records from Dr.

Carr except for several prescriptions. (Tr. 401-02). Plaintiff said that he stopped going to Dr.

Carr because he did not agree with Dr. Carr’s approach of heavy reliance on pain medication.

(Tr. 42).

        Dr. Carr referred Plaintiff to radiologist Dr. Jacob Lichy in June 2003 for an x-ray of the

lumbar spine. (Tr. 413). Dr. Lichy reported that the x-ray films revealed degenerative


                                                   4
osteoarthritic changes in both sacroiliac 6 joints, in addition to disc disease and spondylolysis. 7

Id.

                  4. Dr. Mario Nelson, M.D.

         Plaintiff first saw Dr. Nelson, a specialist in physical medicine and rehabilitation, on May

2, 2003 upon referral from Plaintiff’s treating physician, Dr. Carr. (Tr. 235). At the initial visit, Dr.

Nelson found that Plaintiff had limited movement due to lower back pain and was in “obvious

discomfort.” Id. Plaintiff reported that his back pain was aggravated by prolonged sitting or

standing. Id. Dr. Nelson concluded that Plaintiff had “significant” paravertebral muscle spasms

at the lumbosacral 8 level. Id. After performing EMG/nerve conduction studies, Dr. Nelson ruled

out a herniated disk or bilateral lumbosacral radiculopathy9 but noted that Plaintiff might have

lumbosacral spine stenosis. 10 (Tr. 236).

                  5. Police Pension Fund Examiners

         After applying for accidental disability retirement from the New York City Police

Department, Plaintiff was evaluated by Dr. Russell Miller, M.D., Dr. Kathleen Eaton, M.D., and

Dr. Frank Guellich, M.D. (Tr. 395-398). In a report dated March 27, 2001, the doctors agreed

that Plaintiff’s orthopedic issues prevented him from returning to work as a police officer. (Tr.

397). The doctors performed a physical examination, in which they found that Plaintiff’s right

arm could carry out 150 degrees of active abduction with pain, as opposed to no pain in his left,


6
  Sacroiliac refers to the joint between the sacrum, the bone below the lumbar spine, and the ilium, part of the
hipbone. Dorland’s Illustrated Medical Dictionary, 1341, 1662 (32d ed. 2012).
7
  Spondylolysis refers to dissolution of the vertebra. Dorland’s Illustrated Medical Dictionary, 1754 (32d ed. 2012).
8
  Lumbarsacral refers to the area on the side of the back at the bottom of the lumbar vertebrae. Dorland’s
Illustrated Medical Dictionary, 1076, 1662 (32d ed. 2012).
9
  Radiculopathy is a disease of the nerve roots. Dorland’s Illustrated Medical Dictionary, 1571 (32d ed. 2012).
10
   Spine stenosis is a narrowing of a canal caused by encroachment of bone into open spaces. Dorland’s Illustrated
Medical Dictionary, 1769-1770 (32d ed. 2012).

                                                          5
and that Plaintiff showed “significant restriction” in rotating to his right. Id. Plaintiff reported

difficulty in making any sudden movements. (Tr. 396). Although Plaintiff exercised at home for

therapy and took 12 tablets of Advil a week for pain relief, Plaintiff did not feel that he was

making any significant improvement. (Tr. 396-97). The doctors concluded that Plaintiff’s pain

pointed to a positive impingement sign and rotator cuff weakness. (Tr. 397).

       D. Medical Records After Date of Last Insured

               1. Dr. Stephen Huish, D.O.

       Plaintiff visited Dr. Huish, a specialist in sports, spine & orthopedic medicine, after

hearing of Dr. Huish’s treatment of some of Plaintiff’s friends. (Tr. 43). Dr. Huish conducted an

initial evaluation of Plaintiff on January 27, 2014 following a physical examination. (Tr. 341-42).

Dr. Huish described Plaintiff as “obese with a mildly antalgic gait.” (Tr. 341). Dr. Huish noted

that Plaintiff could stretch forward 140 degrees with 140 degrees of abduction, but his cross-

body abduction was limited to 25 degrees. Id. Plaintiff also demonstrated mild weakness in the

supraspinatus. Id. Plaintiff was diagnosed with, inter alia, lumbar disk herniation, lumbar

degenerative disk disease, lumbosacral radiculopathy, and right knee osteoarthritis. (Tr. 342).

Dr. Huish advised Plaintiff to work on weight loss to ease his lower back pain and knee pain. Id.

       Plaintiff paid a follow-up visit to Dr. Huish on March 24, 2014. (Tr. 339). Plaintiff

reported neck pain, back pain, right shoulder pain, and knee pain. Id. Dr. Huish noted

restrictions in flexion and abduction of Plaintiff’s right shoulder, as well as weakness in

Plaintiff’s right hamstring. Id. Dr. Huish noted past test findings of degenerative changes but

expressed concern also about possible intervertebral disk herniation. (Tr. 340).




                                                  6
       Plaintiff had another follow-up visit with Dr. Huish on October 27, 2014, at which Dr.

Huish repeated his initial diagnoses and noted that Plaintiff had difficulty sitting, standing,

carrying, or lifting. (Tr. 337). Dr. Huish’s physical examination of Plaintiff revealed similar

restrictions and weaknesses identified in Plaintiff’s initial visit. Dr. Huish referenced the report

from Dr. Nelson and agreed that Plaintiff was “totally disabled.” Id. Dr. Huish further filled out a

functional assessment form, in which he marked that Plaintiff could stand or walk for less than

two hours a day, sit for less than four hours a day, and carry between five to ten pounds for

about two hours. (Tr. 227). Dr. Huish also noted that Plaintiff required bed rest and frequent

breaks throughout the day due to pain and difficulty concentrating on his work. (Tr. 228).

       On November 7, 2014, Dr. Huish drafted a medical source report in response to a

request from Plaintiff’s attorney. (Tr. 331-36). In the report, Dr. Huish concluded that Plaintiff

was “totally disabled from any occupation” as a result of his continual pain. (Tr. 335-36). Based

on his own evaluation of Plaintiff and a review of Plaintiff’s medical records, Dr. Huish

determined that Plaintiff had permanent injuries to his spine, right shoulder, right knee, and

left hand. (Tr. 335). Dr. Huish highlighted Plaintiff’s flexion restrictions, neck and back pain, and

weakness of the rotator cuff. (Tr. 332-34).

               2. Dr. Michael Hearns, M.D.

       Plaintiff saw Dr. Hearns, a specialist in occupational medicine, on the recommendation

of Plaintiff’s sister and attorney. (Tr. 44). Dr. Hearns provided a medical narrative for Plaintiff’s

attorney on November 21, 2016, noting that Plaintiff’s EMG showed bilateral radiculopathy and

subsequent MRIs in 2013 and 2014 showed disc herniation. (Tr. 446). Based upon his treatment

of Plaintiff from 2014 through 2016 and his review of Plaintiff’s record, Dr. Hearns concluded


                                                  7
that Plaintiff suffered from cervical and lumbar radiculopathy, rendering him “permanently

unfit” to work any job. (Tr. 447).

                 3. Dr. Mario Nelson, M.D.

        After Plaintiff’s initial visit with Dr. Nelson in 2003, the next record of Dr. Nelson was a

visit in December 23, 2013. (Tr. 420). Plaintiff complained of lower back pain which spread to

his lower extremities, aggravated by prolonged sitting and standing. Id. Dr. Nelson concluded

that Plaintiff’s disability had worsened over the ten years since his initial visit because in

addition to bilateral radiculopathy, Plaintiff’s L4 nerve roots were also affected. Id. As a result,

Dr. Nelson concluded that Plaintiff was “permanently totally disabled.” Id.

        Plaintiff had a follow-up visit with Dr. Nelson on June 24, 2014. (Tr. 416). Plaintiff

continued to report complaints about his neck pain and lower back pain. Id. Dr. Nelson noted

that Plaintiff had become “markedly obese” over the previous ten years, impeding his ability to

engage in physical activities. Id. Dr. Nelson observed weakness in the shoulder muscles as well

as limitation in truck flexion. Id. Dr. Nelson repeated his diagnosis of bilateral radiculopathy and

added evidence of neuropathy 11 in the wrists. (Tr. 417). Plaintiff was advised to see a

chiropractor and given pain medication. Id.

        On October 21, 2014, Dr. Nelson drafted a medical history summary of Plaintiff’s visits.

(Tr. 223-26). Dr. Nelson referenced the EMG study in 2003 that showed bilateral radiculopathy

and lumbosacral spinal stenosis. (Tr. 224). Dr. Nelson noted that at that time, in addition to Dr.

Carr, Plaintiff was also seeing another primary care physician and a chiropractor. Id. Plaintiff




11
  Neuropathy refers to changes in the peripheral nervous system. Dorland’s Illustrated Medical Dictionary, 1268
(32d ed. 2012).

                                                        8
saw Dr. Nelson in September 2013, where Dr. Nelson diagnosed Plaintiff with marked limitation

in his trunk flexion and recommended that Plaintiff undergo an additional MRI and

electrodiagnostic study. Id. That November 2013 MRI revealed a chronic disk herniation. Id. At

the conclusion of the report, Dr. Nelson found that Plaintiff’s impairments were caused by his

work injuries and that he continued to be “permanently totally disabled.” (Tr. 226).

               4. Plaintiff’s Testimony

        Plaintiff acknowledged that after his second surgery, his second shoulder “kind of

stabilized.” (Tr. 39). Starting from 2002, Plaintiff began experiencing discomfort instead in his

lower back and neck. (Tr. 40). Although Plaintiff found home exercises to be unhelpful, he

began regularly swimming, which provided pain relief. (Tr. 36). Plaintiff noted that some days,

his pain would be debilitating while other days, he was able to work through the pain. (Tr. 46).

Plaintiff admitted that he stopped seeking medical treatment from 2005 through 2013 after

learning to just bear through the pain. (Tr. 42).

        Plaintiff found that he started experiencing significant weight gain after he retired from

the police force. (Tr. 49-50). At the time of his retirement, Plaintiff was about 210 pounds, but

after retirement, his weight rose to almost 245 pounds. (Tr. 50). Plaintiff was advised that he

was pre-diabetic and guessed that he would probably be considered “morbidly obese.” Id.

 III.   Analysis

    A. Applicable Legal Principles

           1. Standard of Review

        A motion for judgment on the pleadings should be granted if the pleadings make it clear

that the moving party is entitled to judgment as a matter of law. However, the Court’s review of


                                                    9
the Commissioner’s decision is limited to an inquiry into whether there is substantial evidence

to support the findings of the Commissioner and whether the correct legal standards were

applied. Substantial evidence is more than a mere scintilla but requires the existence of

“relevant evidence as a reasonable mind might accept as adequate to support a conclusion,”

even if there exists contrary evidence. Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004); see

also Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990). This is a “very deferential standard of

review.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012). The Court may not

determine de novo whether Plaintiff is disabled but must accept the ALJ’s findings unless “a

reasonable factfinder would have to conclude otherwise.” Id.

             2. Determination of Disability
         To be awarded disability benefits, the Social Security Act requires that one have the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The ALJ makes this determination through a five-step evaluation process, for

which the burden rests on the Plaintiff for the first four steps and only after all four steps are

satisfied does the burden then shift to the Commissioner for the final step. 20 C.F.R.

§ 404.1527. 12

         First, the ALJ must determine that Plaintiff is not currently engaged in substantial gainful

activity. Second, the ALJ must find that Plaintiff’s impairment is so severe that it limits his ability

to perform basic work activities. Third, the ALJ must evaluate whether Plaintiff’s impairment


 20 C.F.R. § 404.1527 applies here, rather than 20 C.F.R. § 404.1520c, because Plaintiff filed his claim before
12

March 27, 2017.

                                                         10
falls under one of the impairment listings in 20 C.F.R. Pt. 404, Subpart P, Appendix 1 (“Listings”)

such that he may be presumed to be disabled. Absent that, the ALJ must then determine the

claimant’s residual functional capacity (“RFC”), or his ability to perform physical and mental

work activities on a sustained basis. Fourth, the ALJ then evaluates if Plaintiff’s RFC precludes

him from meeting the physical and mental demands of his prior employment. If Plaintiff has

satisfied all four of these steps, the burden then shifts to the Commissioner to prove that based

on Plaintiff’s RFC, age, education, and past work experience, Plaintiff is capable of performing

some other work that exists in the national economy.

   B. ALJ’s Decision

       ALJ Stacchini issued an unfavorable decision to Plaintiff after applying the five-step

process. (Tr. 10-21). After finding that Plaintiff did not engage in substantial gainful activity

throughout the relevant period, ALJ Stacchini noted the following severe impairments:

degenerative disc disease of the cervical spine; lumbar radiculopathy; right shoulder

impingement, arthritis, and bicep tendon tear; and obesity. (Tr. 12-13). In contrast, ALJ

Stacchini determined that Plaintiff’s left hand derangement did not rise to the requisite level of

severity. (Tr. 13). ALJ Stacchini also noted other impairments that were only “established after

the claimant’[s] date last insured” and hence outside the scope of his decision. Id. At step three,

ALJ Stacchini found that Plaintiff’s severe impairments did not meet the criteria of any of the

Listings such that he would be considered presumptively disabled. (Tr. 13-14).

       ALJ Stacchini then found that Plaintiff had the RFC to perform light work, limited to only

occasionally climbing stairs, not climbing ropes or ladders, only occasionally crouching or

crawling, and not being required to physically restrain individuals. (Tr. 14). ALJ Stacchini


                                                  11
supported this determination by citing to Plaintiff’s testimony as well as the medical record. (Tr.

14-19). Based on this RFC, ALJ Stacchini concluded that Plaintiff was unable to return to his past

work as a police officer, but relying on the vocational expert’s testimony, found that Plaintiff

could perform other work in the national economy such as a cashier, fast food worker, and

cleaner. (Tr. 19-20). As a result, Plaintiff was deemed “not disabled” for purposes of DIB. (Tr.

21).

   C. Analysis of ALJ’s Decision
       Plaintiff’s motion raises three issues with ALJ Stacchini’s decision: (1) ALJ Stacchini’s

determination that Plaintiff sufficiently recovered from his shoulder surgery was not supported

by substantial evidence, (2) ALJ Stacchini improperly gave little weight to treating physician Dr.

Nelson’s opinion, and (3) ALJ Stacchini committed legal error by relying on the vocational

expert’s testimony without resolving the conflict between the testimony and the Dictionary of

Occupational Titles’ (“DOT”) job descriptions. (ECF 20 at 19). Each of those arguments, disputed

by the Commissioner, is analyzed below.

           1. Substantial Evidence
       Plaintiff argues that ALJ Stacchini improperly discounted the effect of Plaintiff’s shoulder

surgeries when determining Plaintiff’s RFC. Id. at 20-22. ALJ Stacchini found that Plaintiff’s right

shoulder impingement resulted in a restriction of light work but that the record seemed to

reflect that Plaintiff successfully recovered from his shoulder surgery. (Tr. 15). ALJ Stacchini

cited to Dr. Turtel’s notes showing that although Plaintiff had right shoulder weakness, Plaintiff

regained range of motion in his right shoulder and demonstrated 150 degrees of active

abduction and forward flexion of his right arm. (Tr. 16). ALJ Stacchini pointed to Plaintiff’s

admission that he drove and took care of his children as evidence that Plaintiff’s right shoulder

                                                 12
did not impose any significant restriction in his functioning. Id. Additionally, ALJ Stacchini

highlighted that Plaintiff only had minimal treatment for his right shoulder through 2007, the

date of last insured. Id.

        Plaintiff argues that in making these findings, ALJ Stacchini ignored the opinion of Dr.

Turtel and the police pension fund examiners that Plaintiff’s right shoulder was disabled and

suffered from significant restrictions in movement. (ECF 20 at 20-21). Plaintiff’s argument

ignores the context of both reports. Although Dr. Turtel acknowledged Plaintiff’s significant

pain, Dr. Turtel expressly couched his conclusions of disability as to Plaintiff’s ability to

unholster his gun and perform as a police officer. (Tr. 384-85). Likewise, the police pension fund

examiners only evaluated Plaintiff as to his ability to perform the “full duties of a New York City

police officer.” (Tr. 397). Plaintiff reported pain upon 150 degrees of active abduction of his

right arm, but it is unclear from the treatment notes whether that pain would prevent Plaintiff

from using his right shoulder for any type of work. Id. Notably, Dr. Carr referred Plaintiff to Dr.

Nelson in 2003 only to address pain in the back and the lower extremities and did not reference

Plaintiff’s shoulder. (Tr. 235-36).

        The medical record’s limited findings that Plaintiff’s right shoulder was only somewhat

restricted is corroborated by Plaintiff’s own testimony that he could use his right shoulder for

non-police activities. Plaintiff acknowledged that his arm had difficulty with motions for an

“extended period of time” but that generally, his shoulder had “stabilized” post-surgery. (Tr.

39). As a result, Plaintiff stated that he focused his treatment on his lower back and neck

instead. (Tr. 40). Similarly, Plaintiff reported to the police pension fund examiners that he had

difficulty with “quick motion or movement,” but did not preclude any movement of the arm.


                                                  13
(Tr. 396). Although it could be arguable whether Plaintiff’s right shoulder restrictions should

result in occasional reaching, as opposed to frequent reaching, giving deference to the ALJ’s

findings, a reasonable person could conclude that Plaintiff could perform work with frequent

reaching. Accordingly, I find that there was substantial evidence to support the ALJ’s

determination that Plaintiff’s right shoulder surgery did not prevent him from performing light

work.

           2. Treating Physician Rule
        Plaintiff argues that ALJ Stacchini violated the “treating physician regulations [sic]” by

not affording weight to Dr. Nelson’s October 2014 medical report on Plaintiff. (ECF 20 at 27).

Under the “treating physician rule,” a treating physician’s opinion will be given controlling

weight if it is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case record.” 20

C.F.R. § 404.1527(c)(2); see also Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000); Schisler v.

Sullivan, 3 F.3d 563, 567 (2d Cir. 1993). “[G]ood reasons” must be given for declining to afford a

treating physician’s opinion controlling weight. 20 C.F.R. § 404.1527(c)(2). Before an ALJ can

give a treating physician’s opinion less than controlling weight, the ALJ must consider various

factors to determine the amount of weight the opinion should be given. These factors include:

(1) the length of the treatment relationship and the frequency of examination; (2) the nature

and extent of the treatment relationship; (3) the medical support for the treating physician’s

opinion; (4) the consistency of the opinion with the record as a whole; (5) the physician’s level

of specialization in the area; and (6) other factors that tend to support or contradict the




                                                 14
opinion. 20 C.F.R. § 404.1527 (c) (2)-(6); Schisler, 3 F.3d at 567; Mitchell v. Astrue, No. 07-CV-

285 (JSR), 2009 WL 3096717, at *16 (S.D.N.Y. Sept. 28, 2009).

        In his 2014 report, Dr. Nelson concluded that Plaintiff was “markedly disabled” at the

time of Plaintiff’s initial visit with him in 2003, referencing findings in 2003 of lumbosacral spinal

stenosis and significant paravertebral muscle spasms. (Tr. 223-24). Dr. Nelson cited Plaintiff’s

lower back pain and limited trunk motion as additional evidence that Plaintiff was unable to

work. (Tr. 223). In the report, Dr. Nelson suggested that Plaintiff could only stand less than two

hours in an eight-hour work day, sit less than two hours in an eight-hour work day, and would

require frequent rests and breaks throughout the day due to his pain. (Tr. 221-22).

        Although ALJ Stacchini properly gave little weight to Dr. Nelson’s conclusion that

Plaintiff was permanently disabled, ALJ Stacchini did not provide sufficient reasons for not

giving the remainder of Dr. Nelson’s report controlling weight. See Snell v. Apfel, 177 F.3d 128,

133 (2d Cir. 1999) (noting that a treating physician’s data is given controlling weight but the

ultimate disability determination is reserved for the Commissioner). ALJ Stacchini explained his

decision by noting that Dr. Nelson only treated Plaintiff twice over the ten-year period before

filling out the assessment form, 13 and that Plaintiff paid Dr. Nelson for the report. (Tr. 16).


13
   Both parties failed to brief whether Dr. Nelson should be classified as a treating physician. Because Plaintiff only
saw Dr. Nelson once during the relevant period, ALJ Stacchini appears to be comparing Dr. Nelson to a consultative
examiner. See Mongeur v. Heckler, 722 F.2d 1033, 1039 n. 2 (2d Cir. 1983) (finding that seeing a physician only
“once or twice” did not create the requisite physician/patient relationship); Garcia v. Barnhart, No. 01-CV-8300
(GEL), 2003 WL 68040, at *5 n. 4 (S.D.N.Y. Jan. 7, 2003) (refusing to classify a doctor seen once as a treating
physician because there is no “ongoing relationship”). The Second Circuit has clarified, however, that a treating
physician may provide a retrospective opinion on a time period for which he/she was not the treating physician.
See Monette v. Astrue, 269 Fed. Appx. 109, 113 (2d Cir. 2008). Even though Dr. Nelson only saw Plaintiff once
during the relevant period, Dr. Nelson became Plaintiff’s treating physician starting in 2013, as evidenced by
Plaintiff’s multiple visits to Dr. Nelson from 2013 through 2014. (Tr. 224-26). Therefore, Dr. Nelson’s opinion can
only be discarded in the face of “overwhelmingly compelling” contrary evidence in the record. See Garcia, 2003
WL 68040, at *8.


                                                         15
Payment for the report is not a sufficient reason to disqualify a medical opinion; otherwise,

almost every physician’s opinion would be rejected. See Garmendiz v. Berryhill, No. 17-CV-662

(JGK), 2018 WL 3222747, at *10 (S.D.N.Y. July 2, 2018) (rejecting idea that paying for a

physician’s report should render the opinion suspect).

       ALJ Stacchini then found that Dr. Nelson’s opinion was inconsistent with Plaintiff’s test

results, which “only revealed degenerative changes.” (Tr. 17). ALJ Stacchini fails to explain,

however, why the degenerative nature of Plaintiff’s impairments, i.e., degenerative disc

disease, has any impact on whether Plaintiff’s RFC is restricted by these degenerative

impairments. See, e.g., 20 C.F.R. Pt. 404, Subpart P, Appendix 1, Listing 1.00 (“Impairments may

result from infectious, inflammatory, or degenerative processes”).

       ALJ Stacchini also found that Plaintiff’s lack of treatment from 2005 to 2013 and

participation in daily activities with his family suggested that Plaintiff was not significantly

hindered by his injuries. Id. This improperly substituted ALJ Stacchini’s own evaluation of

Plaintiff’s daily functioning for that of a medical professional. See Hooper v. Colvin, 199 F. Supp.

3d 796, 816 (S.D.N.Y. 2016) (rejecting ALJ’s evaluation of treatment notes without

corroborating medical opinion). Nor is omission of treatment proof that Plaintiff was not

disabled. See Shaw, 221 F.3d at 133 (noting that disabled patients sometimes abandon

treatment if ineffective). ALJ Stacchini focused on the period in which Plaintiff stopped

treatment without considering the context for the cessation of treatment. Plaintiff testified

that although his back and neck pain became “progressively worse,” he eventually stopped

taking pain medication because it made him feel “hung over” and adversely affected his home

life. (Tr. 40, 42). Accordingly, ALJ Stacchini committed legal error in giving little weight to


                                                 16
treating physician Dr. Nelson’s 2014 medical report, and I recommend that the case be

remanded for proper evaluation of Dr. Nelson’s report.

           3. Vocational Expert Discrepancy

       Plaintiff next argues that ALJ Stacchini erred in considering the vocational expert’s

testimony without hearing from the vocational expert on the discrepancy between her

testimony and the job descriptions in the Selected Characteristics of Occupations Defined

in the Revised Dictionary of Occupational Titles (“Selected Characteristics”). (ECF 20 at

34). Social Security Ruling (“SSR”) 00-4p states, in part,”

       When vocational evidence provided by a [vocational expert] is not consistent
       with information in the DOT, the adjudicator must resolve this conflict before
       relying on the [vocational expert’s] evidence to support a determination or
       decision that the individual is or is not disabled. The adjudicator will explain in
       the determination or decision how he or she resolved the conflict. The
       adjudicator must explain the resolution of the conflict irrespective of how the
       conflict was identified.

Policy Interpretation Ruling: Titles II & Xvi: Use of Vocational Expert & Vocational Specialist

Evidence, & Other Reliable Occupational Info. in Disability Decisions, SSR 00-4p, 2000 WL

1898704 (S.S.A. Dec. 4, 2000). At the hearing, the vocational expert testified that the DOT was

silent on the ability to restrain third parties, but that the remainder of her testimony was

consistent with the DOT. (Tr. 63). As a result, ALJ Stacchini only asked the vocational expert

about the basis for her testimony regarding ability to restrain third parties, to which the

vocational expert affirmed that it was based on her training and experience. Id. The vocational

expert also clarified that the position of document preparer as listed in the DOT was slightly

outdated, but that she accounted for that difference. Id.




                                                 17
         Plaintiff argues that the vocational expert should have raised the additional

discrepancy between her testimony that Plaintiff was capable of working as a fast food

worker and the Selected Characteristics’ listing of a fast food worker as requiring

“constant” reaching, a level more restrictive than Plaintiff’s RFC of “frequent” reaching.

(ECF 20 at 34). The Commissioner does not dispute that there is a discrepancy, but

responds that even excluding fast food workers, there were a sufficient number of the

other jobs recommended by the vocational expert for Plaintiff. (ECF 20 at 35-36).

Determining whether there are a sufficient number of jobs in the national economy

available to Plaintiff is a task in the first instance for the ALJ, not the Court. See Sanchez v.

Barnhart, 329 F. Supp. 2d 445, 454 (S.D.N.Y. 2004). Because ALJ Stacchini was not made

aware of the conflict between the Selected Characteristics’ description of fast food work

and the vocational expert’s testimony, ALJ Stacchini could not have resolved the

conflict.14 This is supported by the fact that ALJ Stacchini never questioned the vocational

expert about why she believed that Plaintiff could work as a fast food worker despite the

need for constant reaching. Accordingly, this case should be remanded for an inquiry into

the nature of the discrepancy and how it affects the consideration of the number of jobs

in the national economy available to Plaintiff.




14
  ALJ Stacchini’s decision suggests that he may have recognized that the ability for frequent reaching was
inconsistent with the DOT. (Tr. 20 (noting that overhead reaching “is not specifically discussed in the DOT”)).
Nowhere in the transcript, however, does it reflect that ALJ Stacchini asked the vocational expert about the basis
for her opinion on overhead reaching. At the hearing, ALJ Stacchini only asked the vocational expert about
restraining third parties and the basis for her testimony regarding that limitation, in light of its absence in the DOT.
(Tr. 63).

                                                          18
IV.    Conclusion

       For the foregoing reasons, I recommend that Plaintiff’s Motion for Judgment on the

Pleadings be GRANTED and that the Commissioner’s Motion for Judgment on the Pleadings be

DENIED, and that the case be remanded to the Commissioner for further proceedings

consistent with this report.

 V.    Objections

       In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

fourteen (14) days (including weekends and holidays) from receipt of this Report to file written

objections. See also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail). A

party may respond to any objections within fourteen (14) days after being served. Such

objections, and any responses to objections, shall be filed with the Clerk of Court and addressed

to the Honorable Vernon S. Broderick, United States District Judge. Any requests for an

extension of time for filing objections must be directed to Judge Broderick.

       FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140,

155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).



                                                              Respectfully submitted,

                                                              s/ Ona T. Wang
Dated: August 13, 2019                                                   Ona T. Wang
       New York, New York                                       United States Magistrate Judge


                                                 19
